PS 8
          Case 2:19-cr-00191-RMP             ECF No. 55        filed 06/16/20      PageID.200 Page 1 of 2
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                         FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                             for                               EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington
                                                                                                Jun 16, 2020
                                                                                                    SEAN F. MCAVOY, CLERK


 U.S.A. vs.                 Nickerson, Russell Paul                      Docket No.            2:19CR00191-RMP-1


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Russell Paul Nickerson, who was placed under pretrial release supervision by the Honorable U. S. District Judge Rosanna
Malouf Peterson, sitting in the Court at Spokane, Washington, on the 3rd day of February 2020, under the following
conditions:

Condition #2: Defendant is subject to the standard conditions of release.

Condition #2(c): Defendant shall submit to random urinalysis testing and breathalyzer testing as directed by the United
States Probation Office.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #2: Russell Paul Nickerson is alleged to have been charged with first degree trespassing in Airway Heights
Municipal Court on June 15, 2020.

On February 14, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Nickerson.
Mr. Nickerson acknowledged an understanding of the conditions, which included condition number 2. It should be noted
that a standard condition of release is for a defendant to not violate any federal, state, or local laws while under pretrial
release supervision.

The following information was gathered from local court records and Mr. Nickerson. A police report was not available at
the time this petition was submitted to the Court.

According to available local court records, Mr. Nickerson was cited for first degree trespassing on June 14, 2020. On June
15, 2020, Mr. Nickerson was formally charged in Airway Heights Municipal Court, case number XZ0488794, with first
degree trespassing.

On June 15, 2020, the undersigned officer discussed the aforementioned citation with Mr. Nickerson. Mr. Nickerson said
he had approximately $500 stolen on June 12, 2020. He reportedly chose to go to the Northern Quest Casino on June 14,
2020, in an attempt to recoup some of the lost money. Mr. Nickerson was previously banned from entering the Northern
Quest Casino and was aware that he was not allowed on the property at the casino. Casino security staff allegedly found
Mr. Nickerson and he was given a citation for first degree trespassing.

Violation #3: Russell Paul Nickerson is alleged to have failed to report for random drug testing on June 8, and 15, 2020.

On February 14, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Nickerson.
Mr. Nickerson acknowledged an understanding of the conditions, which included condition number 2(c).

On May 19, 2020, the undersigned officer referred Mr. Nickerson to the phase uranalysis testing program at Pioneer Human
Services. Mr. Nickerson was instructed to contact Pioneer Human Services daily to determine if he is required to submit to
random drug testing.

Mr. Nickerson failed to report for random drug testing on June 8, and 15, 2020.
    PS-8
            Case 2:19-cr-00191-RMP         ECF No. 55     filed 06/16/20         PageID.201 Page 2 of 2
    Re: Nickerson, Russell Paul
    June 16, 2020
    Page 2

        PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION(S)
                             PREVIOUSLY REPORTED TO THE COURT

                                                                        I declare under the penalty of perjury
                                                                        that the foregoing is true and correct.
                                                                        Executed on:       June 16, 2020
                                                              by        s/Erik Carlson
                                                                        Erik Carlson
                                                                        U.S. Pretrial Services Officer

 THE COURT ORDERS

  [ ]      No Action
  [ ]      The Issuance of a Warrant
  [ ]      The Issuance of a Summons
[ X]       The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
[ X]       Defendant to appear before the Judge assigned to the case.
 [ ]       Defendant to appear before the Magistrate Judge.
 [ ]       Other


                                                                          Signature of Judicial Officer
                                                                              6/16/2020
                                                                          Date
